      Case 1:20-cv-00979-KWR-GJF Document 29 Filed 03/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JUAN SANCHEZ on Behalf of Himself                §
 and on Behalf of All Others Similarly            §
 Situated,                                        §
                                                  §
        Plaintiff,                                §
                                                  §
 V.                                               §               NO.: 1:20-cv-00979-KWR-GJF
                                                  §
 S&P DATA NEW MEXICO, LLC, and                    §
 S&P DATA, LLC,                                   §
                                                  §
        Defendants.                               §

         ORDER GRANTING THE PARTIES’ JOINT STIPULATION FOR
       CONDITIONAL CERTIFICATION AND NOTICE TO CLASS MEMBERS

       BEFORE THE COURT is the Parties’ Joint Stipulation for Conditional Certification and

Notice (Dkt. 28) (“Joint Stipulation”) filed by Plaintiff Juan Sanchez, on behalf of himself and on

behalf of all others similarly situated (“Plaintiff”), and Defendants, S&P Data New Mexico, LLC

and S&P Data, LLC (collectively “Defendants”) (together with Plaintiff, the “Parties”).

       Having reviewed the Joint Stipulation and the applicable law governing conditional

certification under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216(b), the Court hereby

GRANTS the Joint Stipulation, APPROVES the Notice and Consent Form attached to the Joint

Stipulation as Exhibit “A”, and ORDERS as follows:

       1.      The following Class is conditionally certified as a collective action under 29 U.S.C.

§ 216(b):

       All current and former customer service agents, and all employees in
       substantially similar positions, who worked for Defendants at any time in New
       Mexico during the two-year period prior to the date the Court signs this
       stipulation to the present.

       2.      By agreeing to this stipulation and class definition, Defendants are not limiting or

waiving any defenses, including but not limited to that they are not liable for all or part of any
                                                 1
      Case 1:20-cv-00979-KWR-GJF Document 29 Filed 03/04/21 Page 2 of 3




alleged damages that Plaintiff or the opt-in Plaintiffs claim to have incurred during this time period,

that the Plaintiff and the Opt-In Plaintiffs are not similarly situated, or Defendants’ right to later

move for decertification.

       3.      Don Foty of Hodges & Foty, LLP shall serve as class counsel and Juan Sanchez

shall serve as the representative for the Class.

       4.      Within thirty (30) days of this Order, Defendants shall provide to Plaintiff’s

Counsel the names, dates of employment, last known home addresses, email addresses, and mobile

phone numbers (to the extent available in Defendant’s electronic records) for all Class Members,

as defined above. For any email addresses or mobile phone numbers that Defendants do not

maintain, Plaintiff will endeavor to identify those email addresses or mobile phone numbers.

Defendants shall provide such information in a computer-readable format, such as a Microsoft

Excel Spreadsheet.

       5.      Plaintiff’s counsel shall transmit the agreed Notice of Rights and Consent Form via

first class mail, electronic mail, or phone number to all persons contained on the above-referenced

list within fourteen (14) days of receiving the list from Defendants. Plaintiff shall distribute the

Notice and Consent Form that was attached as Exhibit “A” to their stipulation for conditional

certification. The Class Members shall be allowed to execute either a hard copy of the consent

form or an electronic copy of the Consent Form by DocuSign.

       6.      Putative opt-in plaintiffs will have sixty (60) days from the date of the mailing to

file consents with the Court.

       IT IS SO ORDERED.




                                                   2
     Case 1:20-cv-00979-KWR-GJF Document 29 Filed 03/04/21 Page 3 of 3




     SIGNED ON THIS 4TH DAY OF MARCH 2021.



                                         ________________________________
                                         KEA W. RIGGS
                                         UNITED STATES DISTRICT JUDGE


HODGES & FOTY, L.L.P.                    TUCKER ELLIS LLP


/s/ Don J. Foty                          /s/ Thomas R. Simmons
Don J. Foty                              Thomas R. Simmons
Texas Bar No. 24050022                   (OH Bar #0062422)
Hodges & Foty, LLP                       Christine M. Snyder
4409 Montrose Blvd., Suite 200           (OH Bar #0086788)
Houston, Texas 77006                     950 Main Avenue, Suite 1100
Telephone: (713) 523-0001                Cleveland, OH 44113-7213
Facsimile: (713) 523-1116                Tel: 216.592.5000
dfoty@hftrialfirm.com                    Fax: 216.592.5009
dhodges@hftrialfirm.com                  E-mail: thomas.simmons@tuckerellis.com
                                         E-mail: christine.snyder@tuckerellis.com
ATTORNEYS FOR PLAINTIFF AND CLASS
MEMBERS                                         and

                                         CONKLIN, WOODCKOCK, &
                                         ZIEGLER, P.C.
                                         John K. Ziegler
                                         Jacqueline M. Woodcock
                                         320 Gold SW, Suite 800
                                         Albuquerque, NM 87102
                                         Tel: (505) 224-9160
                                         Fax:(505) 224-9161
                                         jkz@conklinfirm.com
                                         jmw@conklinfirm.com

                                         ATTORNEYS FOR DEFENDANTS




                                     3
